DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yang-Hsien (“Homer”) Hsu on 3 February 2021.
The application has been amended as follows:
23. A pressure washer, comprising: a pump configured to discharge a fluid; a trigger assembly operatively coupled to the pump to control the fluid discharge; an engine operatively coupled to the pump to power the pump; a sensor in communication with the pump; and a control unit operatively coupled to the trigger assembly and the engine to control a speed of the engine; wherein the control unit is configured to change the engine speed from a normal speed to an idle speed in response to a trigger activation event generated within a defined time period by the trigger assembly, and wherein the trigger activation event is detected by the sensor, and wherein the trigger activation event is three fluid-pressure changes caused by operating the trigger assembly.  

24. A pressure washer, comprising: a pump configured to discharge a fluid; a trigger assembly operatively coupled to the pump to control the fluid discharge; an engine operatively coupled to the pump to power the pump; a sensor in communication with the pump; and a control unit operatively coupled to the trigger assembly and the engine to control a speed of the engine; wherein the control unit is configured to change the engine speed from a normal speed to an idle speed in response to a trigger activation event generated within a defined time period by the trigger assembly; wherein the trigger activation even is detected by the sensor; and wherein the trigger activation event is three fluid-pressure changes caused by operating the trigger assembly, and wherein the defined time period is two seconds.

 Allowable Subject Matter
Claims 1-17, 19-24 are allowed.
The nearest prior art is Raasch (US 2013/0216402).
The following is an examiner’s statement of reasons for allowance. It is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art in claims 1, 8, 23 and 24 is the pressure washer changing from a normal mode to an idle mode in response to or based on “a trigger activation event” “the trigger activation event is three fluid-pressure changes“. The “activation event is three fluid-pressure changes”  is being interpreted as a closed group of “three fluid-pressure changes.” In claim 16, the aspect of the invention determined to be novel and patentably distinct from the prior art is “the control unit continuously monitors the fluid-pressure sensor to determine whether the predetermined trigger activation event has occurred and wherein the predetermined trigger activation event including three fluid-pressure changes within a defined time period caused by operating the trigger assembly.”  These limitations make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746